898 F.2d 146Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard PEAMON, Plaintiff-Appellant,v.HOTEL AND RESTAURANT EMPLOYEES LOCAL 25, AFL-CIO;Washington Hilton and Towers, Defendants-Appellees.
No. 88-2080.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 11, 1989.Decided:  Feb. 26, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (C/A No. 87-416)
Richard Peamon, appellant pro se.
John Henry Lewin, Jr., Geoffrey Robert Garinther, Venable, Baetjer & Howard;  Mady Gilson, Jeffrey R. Freund, Bredhoff & Kaiser;  Anita Barondes, Seyfarth, Shaw, Fairweather & Geraldson, for appellees.
D.Md.
AFFIRMED.
Before WIDENER, K.K. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
Richard Peamon appeals from the district court's order (1) entering judgment in defendants' favor upon a finding of no breach of the duty of fair representation, and (2) awarding sanctions against Peamon pursuant to Fed.R.Civ.P. 11.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Peamon v. Hotel and Restaurant Employees Local 25, AFL-CIO, C/A No. 87-416 (D.Md. Mar. 17, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Leave to proceed in forma pauperis is denied.  The motions pursuant to Fed.R.App.P. 38 for actual costs and attorneys' fees are granted.  Peamon's motion for default is denied.


2
AFFIRMED.